Case: 14-10445      Document: 00512916720         Page: 1    Date Filed: 01/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-10445                                   FILED
                                  Summary Calendar                          January 27, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANNA ROCHELLE WOODS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-30-22


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Anna Rochelle Woods pleaded guilty to one count of conspiracy to possess
with intent to distribute 100 grams or more of a mixture and substance
containing heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846. She
was sentenced to the statutory minimum of five years of imprisonment, and
she timely appealed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-10445   Document: 00512916720     Page: 2   Date Filed: 01/27/2015


                                 No. 14-10445

       In her sole issue on appeal, Woods argues that mandatory minimum
sentences violate an individual’s right to due process of law because they take
away a sentencing judge’s discretion to sentence each convicted defendant as
an individual. She contends that mandatory minimum sentences place the
power to try a defendant in the hands of Congress and the power to sentence a
defendant in the hands of the prosecutor.
       The United States Supreme Court and this court have rejected the
argument that mandatory minimum sentences violate the Fifth Amendment.
See Chapman v. United States, 500 U.S. 453, 467 (1991) (“Congress has the
power to define criminal punishments without giving the courts any
sentencing discretion.”); United States v. Rojas-Martinez, 968 F.2d 415, 420
(5th Cir. 1992) (“Imposition of mandatory minimum sentences for offenses
involving large quantities of illegal drugs bears a rational relationship to the
legitimate purpose of enforcing federal drug laws and is not arbitrary.”).
Accordingly, the application of the statutory mandatory minimum sentence in
§ 841(b)(1)(B)(i) does not violate Woods’s Fifth Amendment right to substantive
due process.
       Although we conclude that the judgment should be affirmed without
further briefing, summary affirmance is not appropriate. See United States v.
Holy Land Found. for Relief & Dev., 445 F.3d 771, 781 (5th Cir. 2006). Thus,
we affirm the judgment of the district court and deny the Government’s motion
for summary affirmance and its alternative motion for an extension of time to
file a brief.
       AFFIRMED; MOTIONS DENIED.




                                       2